..
•   +('

               Dr. Alex Melvin Wade, Jr.
               Paralega~ Specailist
               Mark W. Stiles                                                                                             RECEIVED IN
               3060 FM 3514                                                                                     COURT OF CRIMINAL APPEALS
               Beatitnont ~ Texas 77705-.7638
                                                                                                                            OCT 26 2015
                                                         Cause No.: 65,555j
                                                   IN THE ffiURT OF CRIMINAi~APPFALS
                                                        FOR THE STATE oF TEXAS                                        AbefAcosta, Clerk
                                                              AUSTIN,, TEXAS

               In Re.: ALEX MELVIN WADE, JR._,                                  l·        JDisttict Court No~:. 1222385.,-D
                    Relator~                                                    ~         IN TilE 1$.$:th •JUDICIAl, DISTRICI' CDllRT
                                                                                t         Susan Browns: PrE:siding
                                                                                0         Harris County, Texas
                                                                                1
                         APPLICANT ALEX MELVIN: WADE . JR. "S SECOND 'PEtiTION FOR WRIT
                         __ ;.... _______ ; · - - - - - - - - - - · · ____ !]..; ----~-- - - - - - - - · - - - - - - - . - - - - - - - · ·
                                                  OF. MANDAMUS
               10 WE HONORABLE JUSTICE OF. SAID COURT:. ·.

                    Comes Now Alex. Melvin WAde, Jr., Relator., pro se,: in the .above entitled
               numbered cause of action and files ,this. his Second Petition for Writ of Mandaml

               the filing of· this Betition is pursuant to Vernon's ··Ann ..._Texas Const. art. 5,

               Section 5, where the filing .. originates from the 185th.Judicial. District Court
               Harris County, Texas developing from a Writ of Habeas Corpus filed pursuant

               to VAff:.P art. 1L07 and would .show the following,.'!.

                                                                       I. ·REJ..ATOR.

                    Alex Melvin. Wade,, Jr.,, is an offender incarcerated in the Texas Depa.rbut:!nt

               of Criminal .Justice, (Mark W• 'Stiles) 3060 FM 3514, BeatnnOht, Texas and is

               appearing pro se and who can be located at the above address.

                                                           II. CRIMINAL PROCEEDING

                    Applicant/Relcftor was convicted· in the 185.th Judicial District Court on

               February 2nd, 2010 ·for the_offense of "attempted ·theft," of ov~ $200,000.00

               (Two Hundred Thousand Dollars).                       The indictment alleged We:3tern World                                   Insuran~e
company was the complainant.                The Honorable Susan Brown, Presiding sentence

Applicant/Relator to 45 years in Texas. Department of Criminal Justice on February

3rd, 2015.        Relator appeal the conviction.             Relator appeal was dismissed by th

First Court of Appeals for lack of jurisdiction on                  Septem~r   23, 2010. See,

Wade v. State, No. 01-10-:-00463-CR(Tex~ App. :- ·Hol;lston. [1st Dist:.] S~ptem~r

23, 2010)(not designated for publiSH.t_irim92010.WL 3718409.

       Applic.;mt previously fj.led applicatiQn. for. habeas corpus            r~lief,   1222385-A,

WCiS. disnri.ssed beCause the mandate hcid not yet. issue         Texas Legislative creation of Art. 11.073 and Court of· Criminal Appeals

changes to Texas Rules of Appellate Procedure Rule 73,. which are {lpplicable

 to Art 1LC07(writs).

         With the changes, the district ~lerk's office loses discretion, and the

trialcou:rtrhave·a_new·deadline.

         This new.rule came into.play· September 1st, .20l3,,:'the. on:J..y   d;i.f'fer~nce ~t­

we€!11 11.073 requires. the applie&nt to. file is      the.n~ •..

         On Decem~ •11, 2013, the Court. of Criminal ·Appeals _finalized Il1Cljor changes
to RJ.Jle 73 effective January.!, 2014.        Relator's.writof habecis co:q>us tbat

brings this matt:E!r    ~fore    the court filed Februacy    24th~   2014 after ther:date

that. changes aff.E!Ct of th€!:.11.07 writ process.
     Under tbe new rule changes, the ·distri~t clerkrnust now sencl all Orders

Disignating .. Iss\jes(ODI) to the Court of Appeal once signed by_ thE! t:rial Coourt.

Tex. Rules App. Proc. 73. 3(b) (l}. The Coprt of Appeals have not .received the

Order Disigaating ·Issues 't.he,ttwas signed by the habeas •J\ldge·Susan Brown on

Mru;~h   12th, .20±4 tliJ.1ls was to be accompl;i.shed well witlrl.n the•l8 cl.ays that

have> come: gpd ·gone siace the signing of the ODI.

     The Of:fice qf Chris Daniel,. Cle:rk,. Harris County, Texas has ,failed to

comply with Rl!lle 73, .respectively.

     The trial court under · the ·Rule, have oaly 180 da:§ls from. the date the State

receives the application to resolve the. issues .. Rule 73.4

     The trial court· has 145 .days (less ·than five months) ' to ordewr affidavits

and/or hold a hearing,~order.proposed.findfngoffact/conclusions of law, and

.resolve the issue.

     Relator is ·not aware of any exteation of' time granted' by the Court of

Appeals.      Rule 73.3(b)(5_), 73.4.
                                             ~3-
       Relator. Alex Melvin Wade, Jr., application 11.07 of· actual innocence sup-

' ported by newly.relevant evidence and newihy discovered evidence. is properly

before the court for adjudication of the unresolved issues.                Relator· contends
he has met the criteria! for application: of "actual innocence," claim. Relator

Alex Melvin Wade, Jr. , has shown by clear and convincing evidence that he is

actually innocence~       Relator has presented newly discovered evideoce suppresse
by' the prosecution authorities.Relator has           shown the eviodenee is an affirma:-
tive evidence of ·innocence. and that no rational juror would have found him

guilty had it been presented· to them.

      The State have not refuted nor can. the State refateRelator's claim of
actual innocence, because there is no complainant in this caus.e of action.
                                            CONCLUSION:

      Relator Alex· Melvin Wade, Jr., prays this Honorable Court. issue mandamus

cornnanding Chris     Dani~l,    Clerk of the Harris County, Texas District Court com-

ply. with Rule 73 of the        Te~as   Rules of ~ppell~te   P:roc~ure   forthwith and with-

out furthe:r C:tdo.

     Fur the:.;, issue manciamus directing· at the 185th Judicial District Court to

r:estart the Clock as if· the Order Disnating Issues (ODI) was signed on the

date of the issuance of the mandamus•.
..•




                                                                                           the facts

      aD~   allE!gations cont3ined i.n the.                                                        true
      ~fid c.or.ree t .




             Signed       unde~                                                         Sec.tion
      1740 onthis


                                      CERTIFICATE OF SERVICE

             I, Dr. Alex Melvin Wade, Jr., pro se, herein hereby certify a true and

      c.orrect copy of .the above Application for Writ of Mandamus has              this¥--~y
      of Ck:tober 2015 been served upon the Office of Deyon Anderson,               Harris County,
      Texas District Attorney at 1201 Franklin Street, . Su-fte 6th FL, Houston,

                                                             'I:~
      Texas 77002 bv having· ···the. same deoosited into:'           4son   Mail /Bo   at Mark
                   J      .                 • .                 ;;
      w.   Stiles Unit, 3060 FM 3514, Beaumont, Tex .. 77,0 :-3686,          J?B{
      .·., ·..
•..   '     l    ~ ::,


                                                                               I
                                                                          CHRIS :DANIEL·
                                                                HARRIS COUNTY DISTRICT CLERK




                           ·February 24, 2014


                           ALEX MELVIN WADE, JR.
                           #1624189 STILES UNIT
                           3060 FM 3514
                           BEAUMONT, TEXAS 77705-7638

                           RE: CAUSE #1222385-D
                           185th District Court

                           Dear Applicant:

                           Your post conviction applicationfor Writ of Habeas Corpus was received and filed on 02-24-14.
                           Article 11.07 ofthe Texas code of Criminal Procedure affords the State 15 days in which to
                           answer the application after having been served with said application. After the 15 days allowed
                           the State to answer the application, the Court has 20 days in which it may order the designation
                           of issues to be resolved, if any. If the Court has not entered an order designating issues to be
                           resolved within 35 days after the State having been served with the application, the application
                           will be forwarded to the Court of Criminal Appeals for their consideration pursuant to Article
                           11.07, Sec. 3 (c) ofthe Texas Code of Criminal Procedure.

                           The records of the office reflect the following:

                           CAUSE NO.         PETITION FOR WRIT OF HABEAS CORPUS                              DISPOSITION

                           1222385-A                                     11-24-10                    DIRECT APPEAL PENDING
                           1222385-B                                     09-07-11                           DENIED
                           1222385-C                                     12.;.18-13                         DISMISSED

                           All future correspondence should indicate the above listed cause number.·




                           Les 1    mandez, Dep
                           Criminal Post Trial

                           CC: District Attorney
                               Judge; Presiding Court
                         EXHIBIT "A"


                                    120 I fRANKLIN   •   P.O. Box 4651    • HOUSTON, TEXAS 77210-4651 • (888) 545-5577

                                                                                                                    REV.   01-02-04